Infant’s compromise order, Supreme Court, New York County (Marcy S. Friedman, J.), entered on or about May 5, 2005, in an action for obstetrical and neonatology medical malpractice, insofar as appealed from, awarding appellants, plaintiffs’ attorneys, $50,000 as and for their costs and disbursements, and bringing up for review an order, same court and Justice, entered July 8, 2005, which, upon reargument, adhered to such award, unanimously modified, on the facts, to increase such award to $90,000, and otherwise affirmed, without costs. Appeal from the order of July 8, 2005, unanimously dismissed, without costs.
While appellants’ preparation may have been somewhat excessive, resulting in some unnecessary costs and disbursements included in the $119,775 claimed, they provided reasonable explanations for all of the work performed and documented all of the expenses incurred. The court’s award was inadequate to *439the extent indicated, and we modify accordingly. Concur—Tom, J.P., Marlow, Gonzalez and Sweeny, JJ.